315 F.2d 374
WILKSEY, BENNETT COMPANY, a corporation, Petitioner,v.FEDERAL MARITIME COMMISSION and United States of America, Respondents.
No. 18126.
United States Court of Appeals Ninth Circuit.
March 14, 1963.

Graham, James & Rolph, Alexander D. Calhoun, Jr., LaForest E. Phillips, Jr., and G. Merle Bergman, San Francisco, Cal., for petitioner.
Lee Loevinger, Asst. Atty. Gen., Anti-Trust Div., Irwin A. Seibel and Gerald Kadish, Attys., Dept. of Justice, Washington, D.C., James L. Pimper, Gen. Counsel, Robert E. Mitchell, Deputy Gen. Counsel, and Paul D. Page, Jr., Atty., Federal Maritime Commission, Washington, D.C., for respondents.
Brobeck, Phleger & Harrison, George D. Rives and Robert N. Lowry, San Francisco, Cal., for intervenor Matson Nav. Co. in support of respondents.
Before POPE, BROWNING and DUNIWAY, Circuit Judges.
PER CURIAM.


1
We conclude that the order of the Federal Maritime Commission had "warrant in the record' and a reasonable basis in law.'  N.L.R.B. v. Hearst Publications, 322 U.S. 111, 131, 64 S.Ct. 851, 88 L.ed. 1170 (1944).  We do not consider it appropriate in the circumstances of this case to consider the questions presented for the first time in the petition for review filed in this Court.  United States v. L. A. Tucker Truck Lines, Inc., 344 U.S. 33, 36-37, 73 S.Ct. 67, 97 L.Ed. 54 (1952).


2
The order is affirmed.